DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 07/15/2022 have been entered.  Examiner further acknowledges applicant’s acknowledgement of examiner’s correct interpretation of the 112(f) limitation found in claims 1-6, and 8-18.  

Response to Arguments
	Applicant’s arguments with respect to claims 1-6, and 8-18 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	On pages 9-11 of the remarks, applicant argues that the cited references Takeda and Wall fails to disclose the following limitations of claims 1 and 18, applicant states “the cited references Takeda and/or Wall, individually or in combination, fail to teach, suggest or disclose the limitation of claim 1 “[spectacles comprising] a face (10) provided with at least one lens-type optical unit (4),” “said face defining a passage (13) for a nose of a user,” “said passage for the nose being defined by first and second internal edges (14a,b) of the face, respectively facing the first and second lateral edges (12a,b) of the face (10),” “[said spectacles (1) comprising] a visual information emitting element configured to emit visual information,” “wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display,” “[said spectacles (1) comprising] an element for optical transformation (5) of said emitted visual information, in particular of the lens type,” “wherein said element for optical transformation (5) of said emitted visual information comprises at least one aspherical lens,” and “[said spectacles (1) comprising] a mirror-type element for geometric reflection (3) of the transformed visual information, capable of reflecting said transformed visual information to a target area (6) of said lens-type optical unit (4), characterized in that said emitting module (2) is arranged at the bottom or top portion of a first internal edge (14a) of the face (10), while the geometric reflection element (3) is arranged at the top or bottom portion of said first internal edge (14a), and said emitting module (2) is arranged at the bottom portion of said first internal edge (14a) of the face, then the geometric reflection element (3) is arranged at the top portion of said first internal edge (14a), and when said emitting module (2) is arranged at the top portion of a first internal edge (14a) of the face, then the geometric reflection element (3) is arranged at the bottom portion of said first internal edge (14a),” 
and “the cited references Takeda and/or Wall, individually or in combination, fail to teach, suggest or disclose the limitation of claim 18 “[a method of using spectacles for emitting visual information to a user and/or for guiding the user in the execution of his or her tasks or activities, in particular in at least one of a warehouse, a production facility or packaging plant, a laboratory, a hospital, a driver's cabin of a ground vehicle (in particular a goods delivery vehicle, or an emergency intervention vehicle), a watercraft or an aircraft, and during athletic, comprising] a visual information emitting element configured to emit visual information,” “wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display,” “[the spectacles comprising] an element for optical transformation (5) of said emitted visual information, in particular of a lens type,” “wherein said element for optical transformation (5) of said emitted visual information comprises at least one aspherical lens,” and “[the spectacles comprising] a mirror-type element for geometric reflection (3) of the transformed visual information, capable of reflecting transformed visual information to a target area (6) of said lens-type optical unit (4), characterized in that said emitting module (2) is arranged at the bottom or top portion of a first internal edge (14a) of a face (10), while a geometric reflection element (3) is arranged at the top or bottom portion of a first internal edge (14a), and said emitting module (2) is arranged at the bottom portion of said first internal edge (14a) of the face, then the geometric reflection element (3) is arranged at the top portion of said first internal edge (14a), and when said emitting module (2) is arranged at the top portion of a first internal edge (14a) of the face, then the geometric reflection element (3) is arranged at the bottom portion of said first internal edge (14a).”  
The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 714.02; see also 707.07(a).  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis but Applicant’s remarks are only generalizations not tied to the faces of the cases.  Thus, the remark in response to the obviousness rejection does not comply with 37 CFR 1.111(b) and MPEP § 714.02.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
	Regarding the substance of the examiner’s obviousness rejection as argued on pages 9-11 of the remarks: As explained in the previous Office action, regarding claim 1, Takeda teaches 
	spectacles (see fig. 1, 3, and 9), comprising,
	a face (see fig. 3, face of spectacle) provided with at least one lens-type optical unit (virtual image forming member 20), said face (fig. 3, face of spectacle) defining a passage for a nose of a user (fig. 3, nose bridge area of the spectacle lens), said passage for the nose being defined by first and second internal edges of the face (fig. 3, SS for supporting body),  respectively facing the first and second lateral edges (outer edge away from the nose on 20) of the face (fig. 3, face of spectacle),
	said spectacles (shown in fig. 1; ¶31 states fig. 1 is a head mounted display having an external appearance like glasses) comprising,
		an element for optical transformation (relay lens ML) of said emitted visual information, in particular of the lens type (¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
		a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of reflecting said transformed visual information to a target area of said lens-type optical unit (shown in fig. 1; ¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), characterized in that said emitting module (11) is arranged at the bottom or top portion of a first internal edge (SS) of the face (see fig. 3, face of spectacle),  while the geometric reflection element (12b) is arranged at the top or bottom portion (shown in fig. 3) of said first internal edge (SS), and said emitting module (11) is arranged at the bottom portion of said first internal edge (SS) of the face, then the geometric reflection element (12b) is arranged at the top portion of said first internal edge (SS), and when said emitting module (11) is arranged at the top portion of a first internal edge (SS) of the face (see fig. 3, face of spectacle), then the geometric reflection element (12b) is arranged at the bottom portion of said first internal edge (SS) and Wall teaches a near eye system (fig. 9), comprising said element for optical transformation of said emitted visual information comprises at least one aspherical lens (fig. 9 and col. 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses).
	The rejection of claim 1 as obvious over Takeda in view of Wall is, therefore, maintained.
	As explained in the previous Office action, regarding claim 18, Takeda teaches 
	a method of using spectacles (see fig. 1, 2, and 3) for emitting visual information to a user and/or for guiding the user in the execution of his or her tasks or activities, in particular in at least one of a warehouse, a production facility or packaging plant, a laboratory, a hospital, a driver’s cabin of a ground vehicle (in particular a goods delivery vehicle, or an emergency intervention vehicle), a watercraft or an aircraft, and during athletic (shown in fig. 1, shows the device can be used for any of these events), comprising,
	an element for optical transformation (relay lens ML) of said emitted visual information, in particular of a lens type (¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of reflecting transformed visual information to a target area of said lens-type optical unit (shown in fig. 1; ¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), characterized in that 
said emitting module (11) is arranged at the bottom or top portion of a first internal edge (SS) of a face (wearer), while a geometric reflection element (12b) is arranged at the top or bottom portion (shown in fig. 3) of a first internal edge (SS), and said emitting module (11) is arranged at the bottom portion of said first internal edge (SS) of the face, then the geometric reflection element (12b) is arranged at the top portion of said first internal edge (SS), and when said emitting module (11) is arranged at the top portion of a first internal edge (SS) of the face (wear), then the geometric reflection element (12b) is arranged at the bottom portion of said first internal edge (SS) and Wall teaches a method (fig. 9), comprising said element for optical transformation of said emitted visual information comprises at least one aspherical lens (fig. 9 and col. 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses).
The rejection of claim 18 as obviousness over Takeda in view of Wall is, therefore, maintained.
	
With regard to the 103 rejections of claims 2-3, 5, 8, and 11-17 applicant argues that the additional reference(s) “fail to cure the deficiencies of Takeda in teaching, suggesting, or disclosing several limitations of” the claims.  Counsel's assertions are merely arguments unaccompanied by evidentiary support, and, thus, are insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  

Claim Objections
Claims 1, 12, 15, and 18 are objected to because of the following informalities:  The claims contain “said emitting module” but no previous emitting module was identified in the claims.  The examiner believes this to be an error in the amendment, because the original “’module for emitting’ was amended to be a ‘visual information emitting element’, but the future references to the emitting module were not updated to reflect that change. For examination purposes the emitting module is going to be treated as the visual information emitting element.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20130222214), previously cited, in view of Wall et al. (US 10,025,093), previously cited, and Nortrup et al. (US 11,227,294).
Regarding claim 1, Takeda teaches 
	spectacles (see fig. 1, 3, and 9), comprising,
	a face (see fig. 3, face of spectacle) provided with at least one lens-type optical unit (virtual image forming member 20), said face (fig. 3, face of spectacle) defining a passage for a nose of a user (fig. 3, nose bridge area of the spectacle lens), said passage for the nose being defined by first and second internal edges of the face (fig. 3, SS for supporting body),  respectively facing the first and second lateral edges (outer edge away from the nose on 20) of the face (fig. 3, face of spectacle),
	said spectacles (shown in fig. 1; ¶31 states fig. 1 is a head mounted display having an external appearance like glasses) comprising,
		an element for optical transformation (relay lens ML) of said emitted visual information, in particular of the lens type (¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
		a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of reflecting said transformed visual information to a target area of said lens-type optical unit (shown in fig. 1; ¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), characterized in that said emitting module (11) is arranged at the bottom or top portion of a first internal edge (SS) of the face (see fig. 3, face of spectacle), while the geometric reflection element (12b) is arranged at the top or bottom portion (shown in fig. 3) of said first internal edge (SS), and said emitting module (11) is arranged at the bottom portion of said first internal edge (SS) of the face, then the geometric reflection element (12b) is arranged at the top portion of said first internal edge (SS), and when said emitting module (11) is arranged at the top portion of a first internal edge (SS) of the face (see fig. 3, face of spectacle), then the geometric reflection element (12b) is arranged at the bottom portion of said first internal edge (SS).
	Takeda does not specifically teach said element for optical transformation of said emitted visual information comprises at least one aspherical lens.
	Wall teaches a near eye system (fig. 9), comprising said element for optical transformation of said emitted visual information comprises at least one aspherical lens (fig. 9 and col. 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a spectacle of Takeda with said element for optical transformation of said emitted visual information comprising at least one aspherical lens of Wall, for the purpose of correcting chromatic effects such as chromatic aberrations (col. 17, lines 5-20).
	Takeda in view of Wall does not specifically teach a visual information emitting element configured to emit visual information, wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display.
	Nortrup teaches spectacles (fig. 2) comprising, 
		a visual information emitting element configured to emit visual information, wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display (col. 18, lines 15-40, a solid state lighting system (e.g., OLED) may be included inside the optical elements of a lower optical module 204 and may be color controlled, with red, green and blue LEDs, for example, such that color control can be coordinated with the digitally presented content within the field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacle of Takeda in view of Wall with a visual information emitting element configured to emit visual information, wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display of Nortrup for the purpose of generating an image and light lighting effects for a person wearing the device (col. 18, lines 15-40).
Regarding claim 4, Takeda in view of Wall and Nortrup teaches the invention as set forth above and Takeda further teaches that said face (fig. 3, face of spectacle) includes a single optical unit (20), the lateral edges of said optical unit (20) forming said lateral edges of the face (figure 3, face of spectacle), stems (fig. 1, 2, and 3 temple as part of frame FL) being mounted directly on the lateral edges of said optical unit (20).
Regarding claim 6, Takeda in view of Wall and Nortrup teaches the invention as set forth above and Takeda further teaches  that the main surface of the display-type emitting element (20) is substantially perpendicular to the main surface of said face (fig. 3, face of spectacle).
Regarding claim 9, Takeda in view of Wall and Nortrup teaches the invention as set forth above and Takeda further teaches that said optical transformation element (relay lens ML) is part of said geometric reflection element (MEMS mirror unit 12b).
Regarding claim 10, Takeda in view of Wall and Nortrup teaches the invention as set forth above and Takeda further teaches that said geometric reflection element (MEMS mirror unit 12b) is a mirror with a flat (shown in fig. 2A, 12b is flat) or aspherical surface.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20130222214), previously cited, in view of Wall et al. (US 10,025,093), previously cited, and Nortrup et al. (US 11,227,294) as applied to claim 1 above, and further in view of Sugihara et al. (US 20150042544) , previously cited.
Regarding claim 2, Takeda in view of Wall and Nortrup teaches the invention as set forth above.  Takeda further teaches that the spectacles include stems mounted on said face (fig. 1, 3, 9, temples as part of the frame FL) but does not specifically teach having the feature of being pivotably.
Sugihara teaches spectacles (fig. 1, 2, and 16), characterized in that they include stems (temple part 10, 20) mounted on a face (30), in particular pivotably (¶180 teaches shown in fig. 16 the front part 30 and the temple part 10 are connected via a hinge in the same manner as in normal eyeglasses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall and Nortrup with the stem which are pivotably mounted on the face of Sugihara for the purpose of providing an eyeglass type wearable device functioning as a normal eyeglasses (¶176).
Regarding claim 3, Takeda in view of Wall and Nortrup teaches the invention as set forth above.  Takeda further teaches the spectacles (fig. 1, 2, and 16), characterized in that said face (fig. 3, face of spectacle) includes two rims (fig. 3, each side of spectacle holding the lenses in place) and a bridge (fig. 3, nose bridge area of the spectacle) connecting said rims, each rim (fig. 3, each side of spectacle holding the lenses in place) including attachment means, for said lens-type optical unit (20), each rim including a lateral edge and an internal edge (fig. 3, shown on each side of spectacle holding the lenses in place), respectively forming one of said lateral edges and one of said internal edges of the face (fig. 3, shown on each side of spectacle holding the lenses in place), but does not specifically teach having the feature of being removable.
Sugihara teaches spectacles (figures 1 and 2), characterized in that a face (30) includes two rims (figures 1 and 2, area supporting the lens on left and right) and a bridge connecting said rims (shown in figure 1 locate at 30 there is a nose support which is considered as the bridge and the bridge is connected to the rim which is the area supporting the lens on the left and right), each rim including attachments means (temple part 10 and 20), in particular removable (shown in figure 2, 10 and 20 are removable), for said lens-type optical unit (shown in figure 2, located at 30 lens and 50), each rim including a lateral edge (figures 1 and 2, outer area supporting the lens on left and right) and an internal edge (figures 1 and 2, inner area supporting the lens on left and right), respectively forming one of said lateral edges (figures 1 and 2, outer area supporting the lens on left and right) and one of said internal edges (figures 1 and 2, inner area supporting the lens on left and right) of the face (wearer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall and Nortrup with a bridge connected to two rims which are removable and having a lens-type optical unit where each rim has a lateral edge and an internal edge of Sugihara for the purpose of providing an eyeglass type wearable device functioning as a normal eyeglasses (paragraph [0176]).
Regarding claim 5, Takeda in view of Wall and Nortrup teaches the invention as set forth above but does not specifically teach that the target area is preferably located at the median portion of the lateral edge of said first lateral edge.
Sugihara teaches spectacles (figures 1 and 2), characterized in that the target area (50 aims are the median of the lateral edge) is preferably located at the median portion of the lateral edge of said first lateral edge (figures 1 and 2, outer area supporting the lens on left and right).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall and Nortrup with the target area being located at the median portion of the first lateral edge of Sugihara for the purpose of providing an eyeglass type wearable device functioning as a normal eyeglasses (paragraph [0176]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20130222214), previously cited, in view of Wall et al. (US 10,025,093), previously cited, and Nortrup et al. (US 11,227,294) as applied to claim 1 above, and further in view of Leighton et al. (US 20180011322), previously cited.
Regarding claim 8, Takeda in view of Wall and Nortrup teaches the invention as set forth above but does not specifically teach being characterized in that the spectacles are integrated, in a fixed or pivotable manner, in a helmet for protecting a head.
Leighton teaches spectacles (see fig. 8), characterized in that they are integrated (¶53 teaches the head mounted display is incorporated into a helmet), in a fixed or pivotable manner, in a helmet for protecting (helmet head mount display 800) a head (shown in fig. 8; ¶53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall and Nortrup with the spectacle in which it is integrated, in a fixed or pivotable manner, in a helmet for protecting a head of Leighton for the purpose of providing an optical combiner substrate that is capable of guiding and combining images (paragraph [0055]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20130222214), previously cited, in view of Wall et al. (US 10,025,093), previously cited, and Nortrup et al. (US 11,227,294) as applied to claim 1 above, and further in view of Border (US 20150205112), previously cited.
Regarding claim 11, Takeda in view of Wall and Nortrup teaches the invention as set forth above but does not specifically teach an electronic system for detecting an ambient brightness, configured to control the brightness of the display in real time according the ambient brightness of an environment.
Border teaches spectacles (figure 1, HWC 102), characterized in that they include an electronic system for detecting an ambient brightness, configured to control the brightness of the display in real time according the ambient brightness of an environment (paragraph [0059] teaches the HWC 102 may also automatically control itself based on measured or perceived environmental conditions. For example, if it is bright in the environment the HWC 102 may increase the brightness or contrast of the displayed image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall and Nortrup with including an electronic system for detecting an ambient brightness, configured to control the brightness of the display in real time according the ambient brightness of an environment of Border for the purpose of automatically controlling itself based on measured or perceived environmental conditions (paragraph [0059]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20130222214) in view of Wall et al. (US 10,025,093), previously cited, and Nortrup et al. (US 11,227,294) as applied to claim 1 above, and further in view of Ashkenazi et al. (WO 2016135727 A1).
Regarding claim 12, Takeda in view of Wall and Nortrup teaches the invention as set forth above and Takeda further teaches an optical block (10), said block including holding means (housing shown in fig. 2A), for the emitting module (signal-light modulating unit 11) and/or the optical transformation element (relay lens ML) and/or the geometric reflection element (MEMS mirror unit 12b).
Takeda in view of Wall and Nortrup does not specifically teach the optical unit in particular being removable, being provided with positioning means, capable of positioning said optical block with respect to said optical unit.
Ashkenazi teaches spectacles (fig. 3, 5, and 6) wherein optical unit (130) is in particular removable, being provided with positioning means (174), capable of positioning said optical block (optical assembly 180) with respect to said optical unit (130; shown in fig. 5 and page 17, lines 1-20).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall and Nortrup with optical unit in particular removable, being provided with positioning means, capable of positioning said optical block with respect to said optical unit of Ashkenazi for the purpose of supporting the optical assembly at a relative position on the lens (page 17, lines 1-20).
Regarding claim 13, Takeda in view of Wall, Nortrup and Ashkenazi teaches the invention as set forth above and Ashkenazi further teaches characterized in that the optical unit (180) includes at least one positioning element (fig. 5, 174) integrated, in particular integrally molded, with said optical unit (180), said positioning element (174) being configured to cooperate with said optical block (lenses 158 and 160), in particular by a mortise and tenon-type connection, or by a resilient snap-lock connection (page 17, lines 1-20, attachment feature 174 may use screws, welded joints, molded post attachments, and other methods of attachment).  The reason for combining is the same as above claim 12.
Also, the examiner notes that claim limitation of “molded” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. Takeda in view of Nortrup and Ashkenazi teaches the claimed product.
Regarding claim 14, Takeda in view of Wall, Nortrup and Ashkenazi teaches the invention as set forth above and Ashkenazi further teaches the spectacles (figures 3, 5 and 6), characterized in that said optical block (figure 5, 180) is integrated, in particular integrally molded, with said optical unit (figure 5, 130; page 17, lines 1-20).  The reason for combining is the same as above claim 12.
Also, the examiner notes that claim limitation of “molded” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Claims 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20130222214), previously cited, in view of Wall et al. (US 10,025,093), previously cited, Nortrup et al. (US 11,227,294) and Sugihara et al. (US 20150042544), previously cited, as applied to claim 3 above, and further Ashkenazi et al. (WO 2016135727 A1), previously cited.
Regarding claim 15, Takeda in view of Wall, Nortrup and Sugihara teaches the invention as set forth above and Takeda further teaches 
a frame (frame FL) belonging to spectacles (fig. 1, 2, and 3),
	said frame (frame FL) also comprising,
an element for optical transformation (relay lens ML) of said emitted visual information, in particular of the lens type (¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of sending said transformed information to a target area of said lens (shown in fig. 1; ¶39 teaches the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20).  Takeda further teaches said frame (frame FL) including two rims (fi. 3, each side of the spectacle holding a lenses in place) and a bridge (fig. 3, nose bridge area of the spectacle) connecting said rims, each rim (fig. 3, each side of the spectacle holding the lenses in place) including attachment means, in particular removable, for a lens-type optical unit (20), 
said emitting module (11) being mounted at the bottom portion of the internal edge of a first rim (fig. 3, each side of the spectacle holding the lenses in place). 
Wall, as previously taught in claim 1, teaches a near eye system (fig. 9), comprising an element for optical transformation of emitted visual information comprising at least one aspherical lens (fig. 9 and col. 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses). Motivation to combine is the same as Claim 1. 
Nortrup, as previously taught in claim 1, teaches a visual information emitting element configured to emit visual information, wherein the visual information emitting element comprises an organic light-emitting diode (OLED)-type display (col. 18, lines 15-40, a solid state lighting system (e.g., OLED) may be included inside the optical elements of a lower optical module 204 and may be color controlled, with red, green and blue LEDs, for example, such that color control can be coordinated with the digitally presented content within the field of view). Motivation to combine is the same as Claim 1. 	
Takeda in view of Wall, Nortrup and Sugihara does not specifically teach the feature of being removable and the reflection element is mounted at the top portion of said internal edge of said first rim, the target area being located in the median portion of the lateral edge of said first rim, the main surface of the OLED-type display being substantially perpendicular to the main surface of said rim.
	Ashkenazi teaches a frame belonging to spectacles (fig. 1, 3, 5, and 6, 110), said frame (110, 302) including two rims (supporting left and right side of lens for eyes; page 22, lines 1-10) and a bridge (312) connecting side rims (connecting the 312 using teaching of page 22, lines 1-10), each rim including attachment means, in particular removable (page 22, lines 1-10 teaches further alternatively the nosepiece 312 is coupled with either one or electro-optical unit housing 308 and frame 302 (or both for enhanced mechanical support)), and the reflection element (mirror 156) is mounted at the top portion of said internal edge of said first rim (see fig. 5, rim supporting the 130), the target area (fig. 3, eye pupil 131) being located in the median portion of the lateral edge of said first rim (fig. 5, rim supporting the 130), the main surface of the OLED-type display being substantially perpendicular to the main surface of said rim (see fig. 1 and page 14 lines 5-10, image generator 152 can be an organic light emitting diode (OLED)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall, Nortrup and Sugihara with the feature of being removable and the reflection element being mounted at the top portion of said internal edge of said first rim, the target area being located in the median portion of the lateral edge of said first rim, the main surface of the OLED-type display being substantially perpendicular to the main surface of said rim of Ashkenazi, for the purpose of supporting the optical assembly at a relative position on the lens (page 17, lines 1-20).
	Furthermore, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) The rearrangement of the display does not modify the operation of the device because the display still used to display the image.
	Regarding claim 16, Takeda in view of Wall, Nortrup, Sugihara, and Ashkenazi teaches the invention as set forth above and Ashkenazi further teaches that said bridge (312) forms part of a bridge module (312 and 308) to which said optical block (312 and 308) is attached (page 17, lines 1-20).
Regarding claim 17, Takeda in view of Wall, Nortrup, Sugihara, and Ashkenazi teaches the invention as set forth above.  Ashkenazi further teaches that said bridge module (fig. 6, 312 and 308) includes an interconnections (page 44, lines 7-13).
Takeda in view of Wall, Nortrup, Sugihara, and Ashkenazi does not specifically teach using electrical connection socket.
However, it is common and known in the art to use electrical connection socket with a frame to interconnections between components as evidenced by Sugihara.  Further, Sugihara, from the same field of endeavor, is related to eyeglass-type wearable devices. Sugihara further discloses the use of electrical connection sockets shown in figure 2B as connection section CF1 (paragraph [0117]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame to use electrical connection socket, for the purpose of having removably electric connected sections making assembly easier (paragraph [0117]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20130222214), previously cited, in view of Wall et al. (US 10,025,093), previously cited, and  Nortrup et al. (US 11,227,294).
Regarding claim 18, Takeda teaches 
	a method of using spectacles (see fig. 1, 2, and 3) for emitting visual information to a user and/or for guiding the user in the execution of his or her tasks or activities, in particular in at least one of a warehouse, a production facility or packaging plant, a laboratory, a hospital, a driver’s cabin of a ground vehicle (in particular a goods delivery vehicle, or an emergency intervention vehicle), a watercraft or an aircraft, and during athletic (shown in fig. 1, shows the device can be used for any of these events), comprising,
	an element for optical transformation (relay lens ML) of said emitted visual information, in particular of a lens type (¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of reflecting transformed visual information to a target area of said lens-type optical unit (shown in fig. 1; ¶39 states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), characterized in that 
said emitting module (11) is arranged at the bottom or top portion of a first internal edge (SS) of a face (wearer), while a geometric reflection element (12b) is arranged at the top or bottom portion (shown in fig. 3) of a first internal edge (SS), and said emitting module (11) is arranged at the bottom portion of said first internal edge (SS) of the face, then the geometric reflection element (12b) is arranged at the top portion of said first internal edge (SS), and when said emitting module (11) is arranged at the top portion of a first internal edge (SS) of the face (wear), then the geometric reflection element (12b) is arranged at the bottom portion of said first internal edge (SS).
Takeda does not specifically teach said element for optical transformation of said emitted visual information comprises at least one aspherical lens.
Wall teaches a method (fig. 9), comprising said element for optical transformation of said emitted visual information comprises at least one aspherical lens (fig. 9 and col. 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a spectacle of Takeda with said element for optical transformation of said emitted visual information comprises at least one aspherical lens of Wall, for the purpose of correcting chromatic effects such as chromatic aberrations (col. 17, lines 5-20).
Takeda in view of Wall does not specifically teach a visual information emitting element configured to emit visual information, wherein the visual information, wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display.
Nortrup teaches a method (fig. 2) comprising, a visual information emitting element configured to emit visual information, wherein the visual information, wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display (col. 18, lines 15-40, a solid state lighting system (e.g., OLED) may be included inside the optical elements of a lower optical module 204 and may be color controlled, with red, green and blue LEDs, for example, such that color control can be coordinated with digitally presented content within the field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Takeda in view of Wall with a visual information emitting element configured to emit visual information, wherein the visual information, wherein the visual information emitting element is an organic light-emitting diode (OLED)-type display of Nortrup for the purpose of generating an image and light lighting effects for a person wearing the device (col. 18, lines 15-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/11/22